Citation Nr: 1632478	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  09-13 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel





INTRODUCTION

The Veteran served on active duty from May 1970 to December 1971.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).

This case was previously before the Board in January 2013.  At that time, the Board reopened the Veteran's previously denied claim for entitlement to service connection for bilateral hearing loss.  It remanded that claim and his claim for service connection for tinnitus for further development.  

In February 2016, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration.  After the Veteran's representative submitted additional evidence and argument regarding that opinion, the Board obtained an independent medical expert opinion in July 2016.  Given the positive disposition of both issues on appeal, the Veteran is not prejudiced by not having a copy of the new opinion furnished prior to the decision.  


FINDINGS OF FACT

1.  The Veteran's preexisting hearing loss was aggravated beyond its normal progression during the Veteran's active service.  

2.  The Veteran's tinnitus had its onset in or is otherwise related to his active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.385 (2015).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

There is no question that the Veteran currently suffers from bilateral hearing loss for VA benefits purposes.  VA examinations of both September 2008 and March 2013 reflect that the Veteran's hearing loss meets the criteria described at 38 C.F.R. § 3.385.  Further, the record also shows that the Veteran has complained of suffering from tinnitus during the course of the appeal period.  Though the Veteran denied suffering from tinnitus in an April 2008 private examination and at a September 2008 VA examination, he subsequently complained of persistent tinnitus.  The current disability criterion is met for both claims.  

The record also reflects that the Veteran was exposed to loud noise during his active service.  In a September 2008 letter, the Veteran described the particulars of his service, noting that he worked around heavy equipment in construction settings.  He stated that though he was provided hearing protection, he was ordered not to use earplugs while working.  The Veteran also submitted an August 2008 letter from a fellow soldier who stated that the Veteran worked in close proximity to both "large construction equipment and Army aviation helicopters without hearing protection devices."  A review of the Veteran's service treatment records also shows that the Veteran's hearing deteriorated during his active service.  The in-service incurrence criterion is therefore met.  

The Veteran's claim of service connection for hearing loss is complicated by the fact that the Veteran's service treatment records also reflect that he had hearing loss for VA purposes in at least his right ear at the time of entrance.  His March 1970 entrance examination showed that he had 50 decibel threshold losses at both the 3000 and 4000 Hertz frequencies.  Additionally, defective hearing was listed in the section for diseases and defects.

Pursuant to VA law, a Veteran is presumed to be in sound condition when he entered into military service, except for conditions noted on the entrance examination.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  When a preexisting disorder is noted upon entry to service, service connection may still be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Thus, there is a presumption of aggravation once an increase in disability is shown and the burden shifts to the government to show by clear and unmistakable evidence that the increase was due to the natural progress of the disease.  A temporary or intermittent flare-up of a preexisting disease does not constitute aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Because the Veteran's hearing loss was noted on his entry to service, the presumption of soundness does not apply as to that ear.  The case is then one of service aggravation.  

Heretofore, the RO has denied the Veteran's hearing loss claim for hearing loss in both ears, finding that he suffered from hearing loss that preexisted his active service and was not aggravated therein.  

In an effort to determine whether the Veteran's current hearing loss is related to his active service and whether there was aggravation, the Board sought an independent medical opinion.  In July 2016, an independent otolaryngologist reached two conclusions.  First, he determined that it was "at least as likely than not that the Veteran's pre-existing bilateral hearing loss increased in severity" during his active service.  He noted differences between the Veteran's enlistment and discharge examinations, stating that "it is clear that there is a change in hearing . . . with significant worsening consistent with a threshold shift."  He noted that this shift was consistent with the Veteran's history of working around construction equipment and helicopters.  The otolaryngologist further stressed that this diminution of hearing was more than a "temporary threshold shift" as reflected in an earlier VA examiner's conclusions.   

The second conclusion reached by the independent expert was that the Veteran's in-service loss of hearing was not there result of the natural progress of his disease.  He stated that "a reasonable mind could certainly question the assumption that the Veteran's increase [in hearing loss] in service was due to the natural progress of the disease."  He summarized his findings by stating that "there was an increase in hearing disability during [the Veteran's] service even though he had a pre-existing hearing loss."

Given the persuasive opinion of the independent examiner, the Board shall resolve any remaining reasonable doubt in favor of the Veteran as to the question of in-service aggravation.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Board therefore finds that, regardless of any pre-existing level of hearing loss, the Veteran's hearing loss was aggravated by his active service, and that this aggravation was not due to the natural progress of his disease.  As the Veteran's current bilateral hearing loss appears to be the same disease process that existed during service, the Board concludes that service connection for bilateral hearing loss is warranted.

As to tinnitus, though neither an October 2008 private opinion nor the July 2016 independent medical opinion addressed the question of etiology specifically, both alluded to the fact that the Veteran's tinnitus is either directly related to his active service, or that it is a symptoms of his bilateral hearing loss.  Resolving all reasonable doubt in the Veteran's favor, the Board determines that the Veteran's tinnitus is related to his active service or is secondary to his bilateral hearing loss, and that service connection for this disability is also therefore warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


